EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Paul Mello on 1/6/22.
The application has been amended as follows: 

Claim 13 is amended to recite:
An inflation method comprising: 
introducing activated aluminum into a reaction chamber, the activated aluminum including a cold worked aluminum alloy with a gallium-containing material along grain boundaries of the cold work aluminum alloy;
metering water into the reaction chamber, the activated aluminum reacting with the water in the reaction chamber to produce products including hydrogen and steam; and
directing at least some of the products from the reaction chamber to an inflatable structure, the hydrogen in the at least some of the products inflating the inflatable structure,
wherein the cold worked aluminum alloy is plastically deformed and non-recrystallized.



The following is an examiner’s statement of reasons for allowance: the most relevant prior art is the Woodall ‘001 reference. Woodall was used in the rejection of 7/21/21 and is cited as relevant prior art in at least copending applications 17/014,593, 16/804,643, 17/134,757, and 17/499,264. Woodall discloses activated aluminum with gallium-containing material along grain boundaries of the aluminum as recited in the instant claims. Braithewaite ‘443 was used in the instant art rejections of 7/21/21 to teach a reaction chamber with an inflatable structure and the associated method. What both references fail to disclose, however, is the manner in which the aluminum is cold worked as asserted by Applicant in the Remarks of 10/21/21. The concept of cold working is well-known and comprises many metal-working techniques at “cold” or ambient temperatures such as bending, rolling, stretching, squeezing, extruding, forging, riveting, piercing, and more. Simply stating that the aluminum is cold-worked—while not explicitly taught in Braithewaite and Woodall—is not sufficient because of the breadth of the term. For example, Ishida ‘228 discloses rolling and stretching aluminum and such a teaching would be sufficient as motivation to modify Braithewaite and Woodall to reject claim 13 as presented on 10/21/21. But by amending claim 13 to include the limitations of new claim 22, the cold working technique is narrowed to non-recrystallized plastic deformation. The prior art fails to disclose motivation for why or how an aluminum alloy with gallium at grain boundaries would be non-recrystallized, plastically deformed to produce hydrogen to inflate a structure. The application is subsequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/IMRAN AKRAM/Primary Examiner, Art Unit 1725